Citation Nr: 1100810	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to dependency and 
indemnity compensation (DIC) and accrued benefits as a child of 
the Veteran.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had World War II service.  The appellant is advancing 
his claim as a child of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 decision by a VA Regional Office (RO).  
A notice of disagreement was received in August 2008, a statement 
of the case was issued in August 2008, and a substantive appeal 
was received in February 2009.


FINDINGS OF FACT

1.  The appellant was born in July 1939; he did not become 
permanently incapable of self-support before reaching the age of 
18 years.

2.  The claim on appeal was filed in August 2007.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a child of the 
Veteran for DIC and accrued benefit purposes have not been met.  
38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.57, 3.403, 3.503 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  VA's duties to assist and notify have been 
considered in this case.  However, as it is the law, and not the 
facts, that are dispositive of the appeal, the duties to notify 
and assist imposed by the VCAA are not applicable to this claim.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The 
enactment of the VCAA does not affect matters on appeal from the 
Board when the question is limited to statutory interpretation.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because 
legal entitlement to DIC and accrued benefits as a child of the 
Veteran is determined in this case by applying the law to 
essentially uncontested facts (such as the age of the appellant 
at the time of the application on appeal), the basis for the 
decision in this case is essentially limited to interpreting the 
pertinent law and regulations.

Analysis

The appellant is seeking VA death pension and accrued benefits as 
the child of the Veteran.  The relevant facts in this case are 
not in dispute.  The Veteran reportedly disappeared during 
service and was missing from April 1942 through October 1944, at 
which time his status was reportedly resolved as presumed to have 
been killed in action; this information is presented by the 
appellant's own contentions as well as by a VA report dated 
September 1967.  The appellant filed the claim in August 2007.  
In the application, the appellant stated that his date of birth 
was July 19, 1939.  The appellant states that he has a sister who 
is also a child of the Veteran, but as the appellant states that 
the Veteran died (disappeared) in April 1942, he necessarily 
indicates that the Veteran has no known children of less than 65 
years of age at the time of the August 2007 application.

The term 'child' means (except for purposes of Title 38, Chapter 
19 of the United States Code and 38 U.S.C.A. § 8502(b)), a person 
who is unmarried and (i) who is under the age of eighteen years; 
(ii) who, before attaining the age of eighteen years, became 
permanently incapable of self- support; or (iii) who, after 
attaining the age of eighteen years and until completion of 
education or training (but not after attaining the age of twenty-
three years), is pursuing a course of instruction at an approved 
educational institution; and who is a legitimate child, a legally 
adopted child, a stepchild who is a member of the veteran's 
household or was a member at the time of the veteran's death, or 
an illegitimate child (in certain circumstances).  38 U.S.C.A. 
§ 101(4)(A); 38 C.F.R. §§ 3.57, 3.1000(d)(2).

The appellant's contentions appear to have significantly changed 
during the course of this appeal.  The appellant's February 2009 
substantive appeal Form 9 submission states that "my grandfather 
filed a claim in my behalf when I was 13 years old."  He 
contended that "[t]here is record to show that on February 17, 
1953 my grandfather ... filed a claim in my behalf.  [P]roof is the 
letter dated April 11, 1967... attached ...."  The attached letter 
referred to is an apparent April 1967 VA letter informing the 
appellant: "Your award of death compensation commenced February 
17, 1953, date we received the claim filed on your behalf."  A 
December 2008 letter from the appellant also contended that "my 
grandfather ... had already filed my claim before I have reached 
the age of 18 years old in 1953....  This benefit has not been 
received by me or my late mother...."  Multiple earlier items of 
correspondence, including the notice of disagreement, reflect the 
same general theory of entitlement: that the appellant's 
grandfather filed a claim on the appellant's behalf in 1953 but 
that the benefits were never received by the appellant.

More recently, however, the appellant's contentions have changed 
significantly.  The appellant's November 24, 2009, letter 
similarly stated that "I am applying for accrued benefits that 
was not able to receive from the time of the death of my Father 
[the Veteran] in October 23, 1944 until I reach[ed] the age of 18 
on July 19, 1957."    Although my grandfather ... applied and 
received the claims between that date, as I understand, his claim 
was made as a dependent father of the Veteran[]."  He states 
that "[a]s veteran['s] child, I am separately and more entitled 
to such benefits and I received only the benefits starting 1-1-57 
thru my grandfather in the amount [Pesos] 50.00 together with my 
sister...."  The appellant's February 2010 letter explains that he 
is "applying for accrued benefits which I did not receive 
starting the death of my father [the Veteran] October 23, 1944 ... 
until July 19, 1953."  The appellant states that  the Veteran's 
father (the appellant's grandfather) "applied for himself, and 
was approved of his own claim as dependent father commencing Aug. 
27, 1948."  The appellant's February 2010 letter explains that 
his grandfather "has not filed in our behalf, claims for accrued 
benefits (inclusive Oct. 23, 1944 to July 19, 1953)."

The contentions in this case appear to be confusing and/or 
contradictory with regard to identifying the appellant's theory 
of entitlement.  It appears that perhaps the appellant was at one 
point under the impression that his grandfather filed a claim for 
benefits on the appellant's behalf in 1953 and that the benefits 
were never received, but the appellant has perhaps more recently 
determined (as reflected in the statements from November 2009 
onward) that his grandfather filed a claim only for himself as a 
dependent father and not on behalf of the appellant as a 
dependent child.

To the extent that the appellant's contentions, over time, 
reflect that he now believes that his grandfather never made a 
claim for benefits on his (the appellant's) behalf  prior to his 
eighteenth birthday, then there remains no indication that such a 
claim was filed prior to August 2007.

In passing, to the extent that the appellant previously contended 
that a claim had been filed on his behalf but that benefits were 
never received, the Board finds that the record does not support 
such a finding.  The Board notes that there is a presumption of 
regularity of government process that can only be rebutted by 
clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 
62 (1992).  The copies of documents submitted by the appellant do 
not clearly show any irregularity in the processing of benefits 
consistent with the appellant's (former) contentions.  

An apparent VA document dated December 1954 states that "an 
award of death compensation was approved on September 20, 1954 to 
the Peoples Bank & Trust Company of Manila, as guardian of [the 
children of the Veteran]."  An apparent VA document dated April 
1967 states that the appellant's "award of death compensation 
commenced February 17, 1953, date we received the claim filed on 
your behalf."  The document states that the "award did not 
commence from the day following the veteran's death because the 
claim was not filed within one year from the date of the 
veteran's death nor within one year from July 4, 1945, date the 
Philippines was liberated."  The document then refers to 
"accounting previously furnished you by your bank."

Although the appellant's former and current contentions are not 
entirely clear,  the Board observes no documents in the claims 
file clearly indicate that any application for benefits was 
unprocessed or that any benefits awarded were unpaid.  
Furthermore, it appears that past inquiries or challenges to the 
processing of any benefits were previously addressed by VA.  In 
short, there does not appear to be any unadjudicated pending 
claim or appeal pertaining  the issue of the appellant's 
entitlement  benefits prior the August 2007 claim currently on 
appeal.

The record does not reflect that the appellant or any person on 
his behalf filed any still-pending claim for VA benefits prior to 
the appellant's18th birthday or within one year of his 18th 
birthday.  There is no evidence that he became permanently 
incapable of self-support before attaining 18 years of age.  In 
July 2010, the appellant included among his contentions the 
lament that his benefits as a surviving child of the Veteran had 
been denied to him and his sister "for failure of our 
grandfather ... to file such claim."  There is, however, no basis 
in the law providing the Board with the authority to award any 
benefits on this basis, and the appellant has not suggested any 
legal authority for such a grant of benefits.

Therefore, the Board must conclude that the appellant is not 
eligible for death pension or accrued benefits because he was 
over 18 years of age at the time he filed the claim on appeal in 
August 2007, and did not become permanently incapable of self- 
support before attaining 18 years of age.  Thus, as a matter of 
law he cannot be considered a child for VA purposes under 38 
C.F.R. § 3.57.  While the Board sympathizes with the appellant's 
contentions, the Board has no option but to decide this case in 
accordance with the applicable law.  Thus, the appellant's claim 
must be denied.  The Board may not grant a benefit that the 
appellant is not eligible to receive under statutory law.  See 
Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 
6 Vet. App. 416 (1994).  In other words, Congress enacts federal 
laws authorizing monetary benefits, and, unless an individual 
meets all of the requirements of a particular law, he is not 
entitled to the benefit; and the benefit cannot be awarded, 
regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Thus, the Board is unable to find a legal basis 
for entitlement to VA benefits.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


